Citation Nr: 1213072	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran resides in the jurisdiction of the Atlanta, Georgia RO.

In October 2010, the Veteran testified at a travel board hearing at the Atlanta RO. 

The Board previously remanded this matter in February 2011.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Board remanded this claim.  The remand instructed the RO to schedule the Veteran for a VA examination to ascertain the etiology of  bilateral leg disorder.

A VA examination was apparently scheduled for April 2011.  An April 2011 letter informed the Veteran that a VA examination would be scheduled by the nearest VA facility.  The February 2010 Supplemental Statement of the Case noted that the Veteran failed to report for the examination.  The Veteran maintains that he was not notified of the scheduled examination.  

The claims file does not contain any notice letter or report of contact regarding the scheduled time and date for the VA examination.

Given the importance of the VA examination in deciding this claim, a remand is necessary in order to afford the Veteran a VA examination, as instructed in the previous remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if there are any records of treatment for the bilateral leg disorder which are not of record.  Any records identified should be obtained.  

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to render an opinion regarding the etiology of the Veteran's disability.  The AMC/ RO should ensure that the Veteran is provided with notice of the examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the review of the claims file should be noted in the examination report.  

3.  The examiner should diagnose any current bilateral leg disorder.  The examiner should state whether a current leg disorder is at least as likely as not (50 percent or greater likelihood) related to service, including any in-service complaints of pain and numbness.  The examiner should provide a detailed rationale for the opinion.  

4.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be afforded a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  The case should then be returned to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


